Case 4:20-cv-05640-YGR Document 338-3 Filed 02/14/21 Page 1 of 2




                      Exhibit C
                  Case 4:20-cv-05640-YGR Document 338-3 Filed 02/14/21 Page 2 of 2




From:                  Phillips, Harry
Sent:                  Friday, February 12, 2021 4:04 PM
To:                    cvarney@cravath.com; kforrest@cravath.com; GBornstein@cravath.com; MByars@cravath.com;
                       YEven@cravath.com; LMoskowitz@cravath.com; Epic Mobile Apps
Cc:                    *** GDC EpicLitTeam; robl@hbsslaw.com; bens@hbsslaw.com; benh@hbsslaw.com;
                       tedw@hbsslaw.com; byrd@whafh.com; dejong@whafh.com; Rifkin, Mark
Subject:               Epic Games, Inc. v. Apple Inc., No. 4:20-cv-05640-YGR-TSH


Counsel:

In response to Apple’s RFP 64, Epic first produced a set of Fortnite user data on January 22, and Apple subsequently
identified a series of problems with the Epic data. Epic produced a replacement dataset on February 3, representing
that the data were complete and accurate. In reliance on that representation, Apple’s experts invested considerable
time and effort analyzing the data in connection with upcoming reports. It was only earlier this week that anomalies in
the data made it clear that the data produced by Epic were incomplete and deficient. After raising this deficiency with
Epic, a replacement dataset was produced again on February 11. These were again unusable. On the morning of
February 12, Epic provided the fourth iteration of this dataset.

Our consultants are currently confirming that the dataset produced this morning is complete and usable. Assuming that
it is, our experts will still need to devote many hours to processing the new data, rerunning their existing analyses, and
confirming their results and conclusions. Apple and its experts have been prejudiced by Epic’s continued failure to
produce complete and usable data in response to RFP 64. Initial expert reports are due to be served on February 15, yet
Epic failed to deliver complete and usable data before February 12.

Our experts will make every effort to complete the reports that rely on these data by February 15. In the event they are
unable to do so, however, we expect that Epic will have no objection to a short extension of time for service of those
reports. If you do have any such objection, please let us know immediately so that we may schedule a conference with
the Magistrate Judge this afternoon. We are available to meet and confer and reserve all rights to seek necessary relief.


Harry R. S. Phillips


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.887.3706 • Fax +1 202.831.6049
HPhillips2@gibsondunn.com • www.gibsondunn.com




                                                            1
